DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stone et al US 7,4483,46.
Regarding claim 1, Stone discloses a top-fill hummingbird feeder (Stone, Figure 1) comprising: a nectar container (20) having a lower end with a bottom opening and an upper end with a top opening; a feeding basin (60) removably coupled the lower end of the nectar container and in liquid flow communication with said bottom opening; and a cap (22) having a sealing member (50) configured for an interference press fit (Stone, column 3: lines 24-30) with the top opening of the nectar container, the sealing member including at least one void (Stone, Figure 3) to allow air passage so that liquid is able to flow from the nectar container into the feeding basin when the feeder is in use.
Regarding claim 2, Stone further discloses the cap and the sealing member are separate elements (Stone, Figure 3).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coburn et al US 6,792,891.
Regarding claim 1, Coburn discloses a top-fill hummingbird feeder (Coburn, Figure 1) comprising: a nectar container (5) having a lower end with a bottom opening and an upper end with a top opening; a feeding basin (9, 3) removably coupled the lower end of the nectar container (Coburn, Figure 4) and in liquid flow communication with said bottom opening; and a cap (23) having a sealing member (25) configured for an interference press fit (Coburn, column 3: lines 20-23) with the top opening of the nectar container, the sealing member including at least one void (27) to allow air passage so that liquid is able to flow from the nectar container into the feeding basin when the feeder is in use.

Allowable Subject Matter
Claims 7-10 are allowed.
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Neither Stone nor Coburn disclose the cap including a downwardly projecting annular rim on a bottom surface and the sealing member including an annular ring that encircles the cap rim with the inner edge of the sealing member in abutment with an outer surface of the annular rim when the member is mounted to the cap. 
The prior art does not disclose or suggest a hummingbird feeder as claimed including a sealing member having a plurality of fins with a void.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642